Citation Nr: 1628630	
Decision Date: 07/19/16    Archive Date: 07/28/16

DOCKET NO.  11-32 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral foot numbness, to include as secondary to a service-connected total left knee replacement. 

2.  Entitlement to service connection for a right knee disability, to include as secondary to a service-connected total left knee replacement. 

3.  Entitlement to service connection for a left great toe disability, to include as secondary to a service-connected total left knee replacement.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Zi-Heng Zhu, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to February 1970. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied the Veteran's claims for service connection. 

The Veteran presented testimony at a Travel Board hearing before the Board in November 2015.  A transcript of that hearing is of record. 


REMAND

The Board finds that additional development is required for the claims for service connection on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claims. 

With regard to the claims for service connection for numbness of the feet and degenerative joint disease of the right knee, the Veteran was provided a VA examination in October 2010, to assess the nature and etiology of those disabilities.  After a review of the opinions provided in that examination, the Board finds that both opinions regarding the etiology of the claimed disabilities to be incomplete.  Specifically, the Board finds that while both nexus opinions addressed secondary causation as it relates to the claimed conditions and the Veteran's already service-connected total left knee replacement, neither opinion spoke to possible aggravation.  Secondary service connection may be granted for a disability that is proximately due to, or aggravated by, a service-connected disease or injury.  38 C.F.R. § 3.310 (2015).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also service-connected.  38 C.F.R. § 3.310(a) (2015); Allen v. Brown, 7 Vet. App. 439 (1995).

While the October 2010 VA examiner provided opinions regarding causation, the examiner did not provide any conclusion with regard to whether the claimed bilateral foot numbness or right knee disability was aggravated by the service-connected total left knee replacement.  Allen v. Brown, 7 Vet. App. 439 (1995).

The Board notes that neither opinion regarding the etiology of the claimed disabilities addressed service connection on a direct basis.  Neither opinion opined as to whether the claimed feet or right knee disabilities were directly related to active service.  While the Board acknowledges that the Veteran has not explicitly claimed a direct etiology of the claimed disabilities to his active service, the Board finds nonetheless that it is the VA's duty to exhaust all paths of entitlement for claims for service connection.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Board notes that the VA's statutory duty to assist the Veteran includes the duty to conduct a thorough examination so that the evaluation of the claimed disability will be a fully informed one.  Green v. Derwinski, 1 Vet. App. 121 (1991); Snuffer v. Gober, 10 Vet. App. 400 (1997).  Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  However, if the VA provide an examination, that examination must be adequate.  When the medical evidence is incomplete, as it is here, VA must supplement the record by seeking an opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  

Furthermore, with regard to the claim for service connection for a left great toe disability, to include as secondary to a total left knee replacement, the Board notes that the Veteran has not actually been provided any examination regarding the claimed disability.  Specifically, the Board notes that in the October 2010 examination, the examiner focused primarily on the Veteran's claimed bilateral numbness and pain in both feet, with no specific focus on the Veteran's left great toe, to include any orthopedic conditions.  Similarly, in the January 2013 examination, the VA examiner exclusively focused on the Veteran's right great toe condition, while not provided a diagnosis or nexus opinion regarding any claimed left toe condition.  The Board notes that in reviewing the VA examination request for the January 2013 examination, the request only asked for an analysis of the Veteran's right foot, with no mention of the left feet. 

The Board finds that the Veteran's claim for a left toe disability, to include as secondary to his left knee replacement, fulfills the low threshold under McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Therefore, the VA must provide the Veteran with an adequate examination regarding the nature and etiology of this claimed condition for fulfill its duty to the Veteran.  Therefore, a remand for additional development must be completed. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA and private treatment records that are not already of record.  Any negative responses should be associated with the claims file.  

2.  Then, schedule the Veteran for a VA examination with a medical doctor regarding the nature and etiology of the claimed bilateral numbness of the foot, right knee disability, and left great toe disability.  The examiner must review the claim file and should note that review in the report.  Any testing deemed necessary should be performed.  A complete rationale for any opinion expressed should be included in the examination report.  The examiner should provide the following information:

(a)  Provide the diagnosis of any disability resulting in bilateral foot numbness.

(b)  Opine whether it is at least as likely as not that (50 percent or greater probability) that any disability resulting is bilateral foot numbness is related to active service.

(c)  Opine whether it is at least as likely as not (50 percent or greater probability) that any disability resulting is bilateral foot numbness was caused by the service-connected total left knee replacement.

(d)  Opine whether it is at least as likely as not (50 percent or greater probability) that any disability resulting is bilateral foot numbness was aggravated (permanently increased in severity beyond the natural progress of the disorder) by the service-connected total left knee replacement.  

(e)  Provide the diagnosis of all right knee disabilities.

(f)  Opine whether it is at least as likely as not that (50 percent or greater probability) that any right knee disability is related to active service.

(g)  Opine whether it is at least as likely as not (50 percent or greater probability) that any right knee disability was caused by the service-connected total left knee replacement.

(h)  Opine whether it is at least as likely as not (50 percent or greater probability) that any right knee disability was aggravated (permanently increased in severity beyond the natural progress of the disorder) by the service-connected total left knee replacement.  

(i)  Provide the diagnosis of all left great toe disabilities.

(j)  Opine whether it is at least as likely as not that (50 percent or greater probability) that any left great toe disability is related to active service.

(k)  Opine whether it is at least as likely as not (50 percent or greater probability) that any left great toe disability was caused by the service-connected total left knee replacement.

(l)  Opine whether it is at least as likely as not (50 percent or greater probability) that any left great toe disability was aggravated (permanently increased in severity beyond the natural progress of the disorder) by the service-connected total left knee replacement.  

5.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

